UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2041



JOSEPH C.V. FERRUSI,

                                            Plaintiff - Appellant,

          versus


JEFFREY M. EVANS; RUSSELL L. HAWES; DAVID
BADAL, III; DAVID M. BARR; JOHN A. PRIDDLE;
ROBERT A. MORRIS; PATRICK C. PALMORE; ABRAM
SHULSKY,

                                           Defendants - Appellees.



                            No. 97-2660



JOSEPH C.V. FERRUSI,

                                            Plaintiff - Appellant,

          versus


JEFFREY M. EVANS; RUSSELL L. HAWES; DAVID
BADAL, III; DAVID M. BARR; JOHN A. PRIDDLE;
ROBERT A. MORRIS; PATRICK C. PALMORE; ABRAM
SHULSKY,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-96-1699-A)


Submitted:   June 9, 1998                  Decided:   June 30, 1998


Before NIEMEYER and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph C.V. Ferrusi, Appellant Pro Se. John Minh Tran, Michael D.
Breen, GREENBERG, BRACKEN & TRAN, Alexandria, Virginia; John Murray
Ballenger, THOMAS, BALLENGER, VOGELMAN & TURNER, P.C., Alexandria,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court’s orders granting Defen-

dants’ motion to dismiss, motion for summary judgment and motion

for attorney’s fees, and denying Appellant’s motions for recon-

sideration. We have reviewed the record and the district court’s

opinions and orders and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Ferrusi v. Evans,

No. CA-96-1699-A (E.D. Va. Mar. 12, Apr. 21, July 9, Sept. 11 & 30,

& Nov. 19, 1997). We find counts I and III alleging defamation to

be barred by the statute of limitations under Virginia law.    See

Va. Code Ann. §§ 8.01-247.1, 8.01-230 (Michie Supp. 1997). We deny

Appellees’ motion for sanctions in this court. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3